TECH/OPS SEVCON, INC. , SOUTHBOROUGH, MASSACHUSETTS 01772 TELEPHONE (508) 281-5510 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS Notice is hereby given that the annual meeting of the stockholders of Tech/Ops Sevcon, Inc., a Delaware corporation, will be held at the offices of Edwards Angell Palmer & Dodge LLP, 20th Floor, 111Huntington Avenue at Prudential Center, Boston, Massachusetts, at 5:00 p.m. on Tuesday, January 25, 2011, for the following purposes: 1. To elect as directors the two persons named in the Company’s proxy statement for the meeting, each to hold office for a term of three years. 2. To ratify, by an advisory vote, the selection of McGladrey & Pullen, LLP as the Company's independent registered public accounting firm for the fiscal year ending September 30, 2011. 3. To approve, by an advisory vote, the compensation of the Company’s executive officers. 4. To indicate, by an advisory vote, the frequency with which the stockholders should vote to approve the compensation of the Company’s executive officers. 5. To transact such other business as may properly come before the meeting. Only stockholders of record at the close of business on December 1, 2010 are entitled to notice of the meeting or to vote thereat. IT IS IMPORTANT THAT YOUR SHARES BE REPRESENTED AT THE MEETING. THEREFORE, WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, PLEASE COMPLETE YOUR PROXY AND RETURN IT IN THE ENCLOSED ENVELOPE, WHICH REQUIRES NO POSTAGE IF MAILED IN THE UNITED STATES. IF YOU ATTEND THE MEETING AND WISH TO VOTE IN PERSON, YOUR PROXY WILL NOT BE USED. By order of the Board of Directors, MATTHEW C. DALLETT Secretary Dated December 23, 2010 PROXY STATEMENT INFORMATION CONCERNING THE PROXY SOLICITATION Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting to Be Held on January 25, 2011: This Proxy Statement and the Annual Report are available to the Company’s stockholders electronically via the Internet at www.proxyvote.com Approximate Date of Mailing:December 23, 2010 The enclosed proxy is solicited by and on behalf of the Board of Directors of Tech/Ops Sevcon, Inc. (the “Company”) for use at the annual meeting of stockholders of the Company to be held on Tuesday, January 25, 2011 at 5:00 p.m. at the offices of Edwards Angell Palmer & Dodge LLP, 20th Floor, 111 Huntington Avenue at Prudential Center, Boston, Massachusetts, and any adjournments or postponements thereof. It is subject to revocation at any time prior to the exercise thereof by giving written notice to the Company, by submission of a later dated proxy or by voting in person at the meeting. The costs of solicitation, including the preparation, assembly and mailing of proxy statements, notices and proxies, will be paid by the Company. Such solicitation will be made by mail and in addition may be made by the officers and employees of the Company personally or by telephone or e-mail. Forms of proxy and proxy materials will also be distributed, at the expense of the Company, through brokers, custodians and other similar parties to beneficial owners. On December 1, 2010, the Company had outstanding 3,340,322 shares of Common Stock, $.10 par value, which is its only class of stock outstanding and entitled to vote at the meeting. Stockholders of record at the close of business on December 1, 2010 will be entitled to vote at the meeting. With respect to all matters which will come before the meeting, each stockholder may cast one vote for each share registered in his or her name on the record date. The shares represented by every proxy received will be voted, and where a choice has been specified, the shares will be voted in accordance with the specification so made. If no choice has been specified on the proxy, the shares will be voted FOR the election of the nominees as directors, FOR the ratification of the selection of the Company’s independent registered public accounting firm FOR approval of the Company’s executive compensation program and in favor of the Company’s including a “Say on Pay” proposal in the proxy statement for its annual meeting each year. BENEFICIAL OWNERSHIP OF COMMON STOCK The following table provides information as to the ownership of the Company’s Common Stock as of December 1, 2010 by (i) persons known to the Company to be the beneficial owners of more than 5% of the Company’s outstanding Common Stock, (ii) the executive officers named in the Summary Compensation Table below, and (iii) all current executive officers and directors of the Company as a group. Beneficial ownership by individual directors and nominees for director is shown in the table on pages 3 to 5 below. Name and Address Of Beneficial Owner Amount Beneficially Owned (1) Percent of Class Mario J. Gabelli/GGCP, Inc./GAMCO Investors, Inc. One Corporate Center Rye, NY 10580-1435 29.8% Dr. Marvin G. Schorr 330 Beacon Street Boston, MA 02116 11.0% Name and Address Of Beneficial Owner Amount Beneficially Owned (1) Percent of Class Bernard F. Start Water Ridge, Front Street, Corbridge, Northumberland, NE46 2JY, United Kingdom 7.3% Wells Fargo & Company/Wells Fargo Advisors, LLC 420 Montgomery Street San Francisco, CA 6.0% Paul D. Sonkin/Hummingbird Management LLC/Hummingbird Capital, LLC 460 Park Avenue, 12th Floor New York, NY 10022 6.3% Matthew Boyle Tech/Ops Sevcon, Inc. 155 Northboro Road Southborough, MA 01772 2.1% Paul N. Farquhar Tech/Ops Sevcon, Inc. 155 Northboro Road Southborough, MA 01772 (#) All current executive officers and directors as a group (9 persons) 2.58% (#) Less than 1% Unless otherwise indicated, each owner has sole voting and investment power with respect to the shares listed or shares that power with his spouse. As reported on Schedule 13D/A filed with the Securities and Exchange Commission (“SEC”) on October 13, 2010, each of Mr. Gabelli, GGCP, Inc. and GAMCO Investors, Inc. is the beneficial owner of the shares shown, which are held in investment advisory accounts of various subsidiaries of GGCP, Inc. and GAMCO Investors, Inc. As reported in that Schedule 13D/A, GAMCO Asset Management, Inc., a subsidiary of GAMCO Investors, Inc., has sole voting and investment power with respect to 496,383 of such shares (14.8% of the class) and Gabelli Funds, LLC, a subsidiary of GAMCO Investors, Inc., has sole voting and investment power with respect to 240,200 of such shares (7.2% of the class). Teton Advisors, Inc., which is controlled by Mr. Gabelli and GGCP, Inc., has sole voting and investment power with respect to 259,400 of such shares (7.8% of the class). As reported on Schedule 13G/A filed with the SEC on January 26, 2010. As reported on Schedule 13D/A filed with the SEC on May 7, 2007, Mr. Sonkin is the managing member and control person of Hummingbird Management, LLC and of Hummingbird Capital, LLC, which are the investment manager and general partner, respectively, of two investment funds that hold the shares shown. Hummingbird Management, LLC and Hummingbird Capital, LLC each disclaims beneficial ownership of such shares. Includesthe followingshares subject to stock options exercisable within sixty days: Mr. Boyle (19,000), all current executive officers and directors as a group (22,500). - 2 - PROPOSAL 1:ELECTION OF DIRECTORS Board of Directors and Nominees for Election The Company’s Board of Directors has fixed the number of directors at eight. Members of the Board of Directors are divided into three classes serving staggered three-year terms. The terms of two of the Company’s current directors, Matthew Boyle and Paul O. Stump, expire at the annual meeting. Based on the recommendation of its Nominating and Governance Committee, the Board has nominated Messrs. Boyle and Stump for re-election to new three-year terms. Each nominee has consented to serve if elected, and the Company is not presently aware of any reason that would prevent any nominee from serving as a director. If a nominee should become unavailable for election, the proxies will be voted for another nominee selected by the Board. The following table contains information on the nominees for election at the annual meeting and each other person whose term of office as a director will continue after the meeting. The nominees for election at the meeting are indicated by an asterisk. Name Term Expires Business Experience During Past Five Years and Other Directorships Has Been a Director of the Company or its Predecessor, Tech/Ops, Inc., Since No. of Common Shares of the Company Beneficially Owned and Percent of Class (†) *Matthew Boyle (3) Age – 48 President and Chief Executive Officer of the Company since November 1997. Vice President and Chief Operating Officer of the Company from November 1996 to November 1997. As our Chief Executive Officer, Mr. Boyle represents management on the Board of Directors. His strong executive leadership and knowledge of our products, suppliers, customers and industry are valued highly by the Board. 1997 (2.1%)(1) Maarten D. Hemsley (4)(5) Age – 61 Former Chief Financial Officer and currently a director of Sterling Construction Company, Inc., a NASDAQ listed company involved in civil construction in Texas, Nevada and Utah. Senior Advisor at North Atlantic Value LLP, part of the J. O. Hambro Capital Management Group, London, England, since 2001. President of Bryanston Management Ltd., a specialized financial services company, since 1993. Director of a number of UK privately-held companies. Mr. Hemsley’s qualifications to serve on the Board of Directors include significant financial management expertise and international business experience. The Board has benefited from his contributions as Chairman of the Compensation Committee and a member of the Audit Committee. 2003 (#)(2) - 3 - Name Term Expires Business Experience During Past Five Years and Other Directorships Has Been a Director of the Company or its Predecessor, Tech/Ops, Inc., Since No. of Common Shares of the Company Beneficially Owned and Percent of Class (†) Paul B. Rosenberg (4)(6) Age – 78 Former Treasurer of the Company. Mr. Rosenberg’s long experience with the Company and his financial management expertise are valuable to our Board of Directors.He makes a strong contribution to the Company as Chairman of the Audit Committee and as a member of the Nominating and Governance Committee. (2.9%) Dr. Marvin G. Schorr (3)(5)(6) Age – 85 Chairman of the Company’s Board of Directors from January 1988 until January 2005. Prior to that, Chairman of the Board of Directors and President of Tech/Ops, Inc., the Company’s predecessor. Also a director emeritus of Brooks Automation, Inc. As the Company’s founder and with lengthy business experience and wide-ranging interests in relevant technologies and the Company’s industry, Dr. Schorr provides wisdom and vision to the Board.The Company also benefits from his active involvement on the Executive and Compensation Committees of the Board, as well as his chairmanship of the Nominating and Governance Committee. (11.0%) Bernard F. Start Age – 72 Vice-Chairman of the Board from November 1997 to January 2009. President and Chief Executive Officer of the Company from January 1988 to November 1997. Mr. Start’s deep knowledge of the Company’s customers, competitors and technology, deriving from his executive experience with the Company, as well as his understanding of the Company’s operations, provides strong support for the work of the Board. (7.3%) - 4 - Name Term Expires Business Experience During Past Five Years and Other Directorships Has Been a Director of the Company or its Predecessor, Tech/Ops, Inc., Since No. of Common Shares of the Company Beneficially Owned and Percent of Class (†) David R. A. Steadman (3)(4)(6) Age – 73 Chairman of the Company’s Board of Directors since January 2005. President of Atlantic Management Associates, Inc., a management services firm, from 1988 to 2009. Director of Sterling Construction Company, Inc. and several privately held companies. Mr. Steadman’s service as executive and director of a variety of companies give him the skills and experience to be an effective leader and to provide guidance to management and the other Board members on financial and operational matters. The Board also benefits from Mr. Steadman’s leadership as Chairman of the Executive Committee and his service on the Audit Committee. (#) *Paul O. Stump (4)(5) Age – 58 President and Chief Executive Officer of Telequip Corporation, a manufacturer of coin dispensing equipment, from 1997 to 2007. Currently Vice President of Engineering of Telequip Corporation. Mr. Stump’s qualifications to serve on the Company’s Board of Directors include his operational and engineering skills, as well as his management experience, which allows him to provide guidance and perspective to the Company’s management. The Board also values his contributions as a member of the Audit and Compensation Committees. (#) Frederick A. Wang (5) Age – 60 Former head of R&D, product marketing and sales and service operations at Wang Laboratories, Inc. Director and Trustee of the Wang Foundation. Mr. Wang’s in-depth experience in a variety of management and operational roles in the high tech industry provide the basis for his knowledgeable contributions to the Board of Directors. Elected to the Board in February 2010, Mr. Wang has begun making a contribution as a member of the Compensation Committee. (#) - 5 - † Unless otherwise indicated, each person has sole voting and investment power with respect to the shares listed or shares that power with his spouse. (#) Less than 1% Includes19,000 shares subject to stock options exercisable within sixty days. Includes 3,500 shares subject to stock options exercisable within sixty days. Member of the Executive Committee. Member of the Audit Committee. Member of the Compensation Committee. Member of the Nominating and Governance Committee. Vote Required Pursuant to the Company’s by-laws, directors will be elected by a plurality of the votes properly cast at the annual meeting. Broker non-votes and votes withheld will not be treated as votes cast and will not affect the outcome of the election. The Board of Directors recommends that you vote FOR the election of Messrs. Boyle and Stump as directors PROPOSAL 2: RATIFICATION OF THE SELECTION OF THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2011 On September 20, 2010, Caturano and Company, Inc. (formerly Caturano and Company, P.C.) (“Caturano”) resigned as the Company’s independent registered public accounting firm as a result of the July 20, 2010 acquisition by McGladrey & Pullen, LLP (“McGladrey”) of certain of Caturano’s assets. On September 20, the Audit Committee of the Company’s Board of Directors appointed McGladrey as the Company’s independent registered public accounting firm for the fiscal year ended September 30, 2010 and expects that McGladrey will also serve in that capacity for the fiscal year ending September 30, 2011. The Board of Directors is seeking an advisory stockholder vote ratifying the appointment. McGladrey audited the Company’s financial statements for fiscal 2010, and the Audit Committee believes it is well qualified to continue. Caturano’s audit reports on our consolidated financial statements for fiscal 2008 and 2009 did not contain any adverse opinion or disclaimer of opinion, and were not qualified or modified as to uncertainty, audit scope or accounting principles. During those fiscal years and through the date hereof, there was no disagreement between us and Caturano on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreement, if not resolved to Caturano’s satisfaction, would have caused Caturano to make reference to the subject matter of the disagreement in its audit report; and there were no reportable events, as defined in Item304(a) (1) (v) of SEC Regulation S-K. Representatives of McGladrey are expected to attend the annual meeting and to be available to respond to appropriate questions. They will also have the opportunity to make a statement if they desire.We do not expect that a representative of Caturano will be present. - 6 - The fees billed by Caturano for fiscal 2009 and by McGladrey and Caturano for fiscal 2010 are set out below. They include fees billed by independent members of Baker Tilly International (of which Caturano was a member) in the United Kingdom, France, the Netherlands and Poland relating to the United Kingdom and French subsidiaries of the Company. (in thousands) Audit fees $ $ Audit-related fees 6 5 Tax fees 25 25 All other fees 7 24 Total $ $ The audit-related fees in fiscal 2010 and fiscal 2009 relate to the audit of the pension plan for the Company’s UK subsidiary. The tax fees for both years are for the filing of the Company’s tax returns in both the United States and the United Kingdom. The other fees disclosed above are for advice in relation to indirect taxes and Sarbanes Oxley audit work in 2010 and in relation to indirect taxes in 2009. All of the above fees were approved by the Audit Committee before the respective engagements were undertaken. The Company has not adopted pre-approval policies and procedures relating to non-audit services. Vote Required Ratification of the appointment of McGladrey by the stockholders is not required by law or by the Company’s by-laws. The Board of Directors is nevertheless submitting this non-binding resolution to the stockholders to ascertain their views. If this proposal is not approved at the annual meeting, the Audit Committee intends to reconsider its recommendation of McGladrey as independent auditors. The Company may retain the firm for fiscal 2011 notwithstanding a negative stockholder vote. The ratification of the appointment of McGladrey will require the affirmative vote of a majority of the votes cast at the annual meeting. Accordingly, abstentions and broker non-votes will not count as votes cast for or against this proposal. The Board of Directors recommends that you vote FOR the ratification of McGladrey’s selection as the Company’s independent registered public accounting firm for the fiscal year ending September 30, 2011. PROPOSAL 3: ADVISORY VOTE REGARDING THE EXECUTIVE OFFICERS’ COMPENSATION This proposal, commonly known as “Say on Pay,” asks the stockholders to approve the compensation of the Company’s executive officers as described under “Executive Compensation” on pages 13 to 15 of this proxy statement. The compensation paid to the Company’s executive officers is intended to align their interests with the long-term interests of the Company’s stockholders and is based on a pay-for-performance philosophy.It is straightforward, consisting principally of salary, which must be competitive to retain the skills and experience of excellent employees, annual bonus to reward strong performance, and equity compensation to encourage long-term commitment and team performance. Not all elements may be provided every year, depending on the performance of the Company and the executive. Due to the severe impact of the global recession during fiscal 2008 and 2009, as well as the Company’s need to conserve cash, the executive officers accepted a 10% cut in salary for half of fiscal 2009 and through the first quarter of fiscal 2010 and they did not receive bonuses for fiscal 2009 or 2010. In the third quarter of fiscal 2010, base salaries were increased by 17% in recognition of the executives’ leadership in taking advantage of opportunities presented by the new developing markets, as well as their strong management of the Company’s business and finances despite the challenges of the recession. The Board believesthat the executives’ compensation met the Company’s goals and that it should be approved by the stockholders. - 7 - The vote solicited by this proposal is advisory and its outcome will not be binding on the Board nor require the Board to take any action. Moreover, the outcome of the vote will not be construed as overruling any decision of the Board, or creating or implying any additional fiduciary duty of the Board. However, the Board expects to take into account the outcome of this vote when considering future executive compensation arrangements for the Company’s executive officers. The proposal will be considered approved at the annual meeting if more votes are cast in favor than against. Abstentions and broker non-votes will not count as votes cast for or against this proposal. The Board of Directors recommends a vote FOR approval of the compensation of the Company’s named executive officers. PROPOSAL 4: ADVISORY VOTE REGARDING THE FREQUENCY OF STOCKHOLDER VOTES TO APPROVE THE EXECUTIVE OFFICERS’ COMPENSATION The Board also seeks the views of the stockholders on how often the Company should ask the stockholders to vote on the compensation of the Company’s executive officers: each year, every two years, or every three years.The Company is required by Section 14A of the Securities Exchange Act of 1934 to include a Say on Pay vote, like Proposal 3, in proxy statements for its annual meetings at least once every three years, and also to seek periodic advisory votes on how often there should be a Say on Pay vote. The Board recognizes the importance of receiving regular input from stockholders on important governance matters. The Board believes that the Say on Pay vote should be held each year because that will permit our stockholders to express their opinion as close in time to the relevant compensation and will be most useful to the Board. You should indicate your preference on the proxy card. Because the vote solicited by this proposal is advisory, its outcome will not be binding on the Board nor require the Board to take any action. Moreover, the outcome of the vote will not be construed as overruling any decision of the Board or creating or implying any additional fiduciary duty of the Board or restricting. However, the Board expects to take into account the outcome of this vote when considering how frequently to seek a “Say on Pay” vote of stockholders in the future. Only votes cast at the annual meeting will be taken into account. Abstentions and broker non-votes will not count as votes cast with respect to this proposal. The Board of Directors recommends a vote in favor of the Company’s including a Say on Pay proposal in the proxy statement for its annual meeting each year. CORPORATE GOVERNANCE Director Independence The Board has determined that all directors, other than Mr. Boyle, are independent under Securities and Exchange Commission rules and NASDAQ Capital Market listing standards, based on information known to the Company and on the annual questionnaire completed by each director. The Company may from time to time have arms-length commercial dealings with companies of which its directors may be officers and/or directors. To the Company’s knowledge, during fiscal 2010, there were no such dealings and none of the independent directors had any other business, financial, family or other type of relationship with the Company or its management other than as a director and stockholder. Board Leadership Structure The Company has always had different persons serving in the offices of Chairman of the Board and Chief Executive Officer (CEO), although it has no formal policy requiring that structure, and it is likely that the Board would elect an independent lead director if the Chairman and CEO were the same person.The responsibilities of the Chairman or lead director include chairing the Executive Committee, setting the Board's agenda in collaboration with the CEO, providing guidance to the CEO, acting as a regular communication channel between the Board and CEO, presiding over executive sessions of the Board to review the Company's performance and management effectiveness, coordinating the activities of the independent directors, reviewing the activities and effectiveness of the Board committees, and evaluating the need for any changes. The Board believes that having a separate Chairman or lead director allows the CEO to focus principally on managing the Company, which is important because of the Company’s small senior management team, enhances Board involvement and communications among the independent directors, and would ensure consistent Board leadership during any CEO transition. - 8 - Board Meetings During the fiscal year ended September 30, 2010, the Board of Directors held a total of seven meetings. The Board regularly holds meetings at which only independent directors are present. All Board members are expected to attend the annual meeting of stockholders, subject to special circumstances. All of the Board members attended the annual meeting of stockholders in 2010. Communications to the Board Stockholders may communicate with the Board of Directors by mailing a communication to the entire Board or to one or more individual directors, in care of the Corporate Secretary, Tech/Ops Sevcon, Inc., 155 Northboro Road, Southborough, Massachusetts 01772. All communications from stockholders to Board members (other than communications soliciting the purchase of products and services) will be promptly relayed to the Board members to whom the communications are addressed. Committees of the Board The Board of Directors has an Audit Committee, a Compensation Committee and a Nominating and Governance Committee, all the members of which are independent under Securities and Exchange Commission rules and NASDAQ Capital Market listing standards, as applicable. In addition to the meetings described below, the members of each committee communicate regularly amongst themselves and with management on Company matters. Each of the Audit Committee, the Compensation Committee and the Nominating and Governance Committee operates under a written charter that is available on the Company’s web site: www.techopssevcon.com. Audit Committee The Audit Committee is composed of four directors. The Board has determined that at least one of the members of the Committee, Mr. Rosenberg, is an “audit committee financial expert,” as defined by the Securities and Exchange Commission. The Committee selects, evaluates and oversees the Company’s independent auditors, approves any engagement of the independent auditors to perform non-audit services, and oversees the Company’s internal accounting and financial controls. It reviews the audited financial statements and discusses them, as well as the adequacy and quality of the Company’s financial reporting principles and procedures, with management and the auditors together and in separate executive sessions. It also reviews and approves related person transactions. The Audit Committee met six times during the fiscal year ended September 30, 2010. The Committee’s report appears on pages 12 to 13 below. Compensation Committee The Compensation Committeeis composed of four directors. Generally all compensation and fringe benefit programs of the Company are subject to review and recommendation by the Committee, which also reviews and recommends the base salary and incentive compensation of the executive officers and a group of senior managers, as well as grants of equity compensation to all employees. The Chief Executive Officer provides a detailed performance assessment and compensation recommendation for each executive officer (other than himself), which the Committee considers in making its decisions. The Compensation Committee usually recommends annual equity grants to executives in its December meeting each year. Other compensation decisions are made throughout the year as circumstances warrant. All compensation actions taken by the Committee are reported to the full Board of Directors, and are subject to the approval of the Board, excluding management directors. The Committee did not use the services of any compensation consultants during the past fiscal year. The Committee also reviews and makes recommendations to the Board on director compensation and equity awards, on policies and programs for the development of management personnel, as well as management structure and organization.The Compensation Committee met three times during the fiscal year ended September 30, 2010. - 9 - Nominating and Governance Committee The Nominating and Governance Committee is composed of three directors. It considers nominations to the Board and recommends to the Board of Directors’ action related to Board composition, size and effectiveness and management succession plans for the positions of Chairman of the Board and Chief Executive Officer. The Nominating and Governance Committee met once during the fiscal year ended September 30, 2010. Director Nominations In identifying potential candidates and selecting nominees for directors, the Nominating and Governance Committee does not foreclose any sources. The Committee reviews candidates recommended by stockholders in the same manner and using the same general criteria as candidates recruited by the Committee or recommended by the Board. The Nominating and Governance Committee does not rely on a fixed set of qualifications for director nominees. The Committee’s primary objective for director nominees is to create a Board with a broad range of skills and attributes that is aligned with the Company’s strategic needs. The minimum qualifications for director nominees are that they: · be able to dedicate time and resources sufficient for the diligent performance of the duties required of a member of the Board, · not hold positions or interests that conflict with their responsibilities to the Company, and · comply with any other minimum qualifications for either individual directors or the Board as a whole mandated by applicable laws or regulations. Additionally, at least a majority of members of the Board of Directors must qualify as independent directors in accordance with NASDAQ Capital Market independence rules. The Nominating and Governance Committee’s process for evaluating nominees for director, including nominees recommended by stockholders, is to consider their skills, character and professional ethics, judgment, leadership experience, business experience and acumen, familiarity with relevant industry issues, national and international experience, and other relevant criteria as they may contribute to the Company’s success. This evaluation is performed in light of the Committee’s views as to what skill set and other characteristics would most complement those of the current directors, including the diversity (principally, of education and backgrounds), age, skills and experience of the Board as a whole. In order to recommend a candidate for consideration by the Nominating and Governance Committee, a stockholder must provide the Committee with the candidate's name, background and relationship with the proposing stockholder, a brief statement outlining the reasons the candidate would be an effective director of the Company and information relevant to the considerations described above. Such information should be sent to the Nominating and Governance Committee of Tech/Ops Sevcon, Inc., 155 Northboro Road, Southborough, Massachusetts 01772, Attention: Corporate Secretary. The Committee may seek further information from or about the candidate, or the stockholder making the recommendation, including information about all business and other relationships between the candidate and the stockholder. - 10 - Board’s Role in Risk Oversight The Company’s business involves many operational and financial risks, which management and the Board seek to mitigate through careful planning and execution. Assessing and managing risk is primarily the responsibility of the Company’s management. However, the Board of Directors has an active role, as a whole and also at the committee level, in overseeing management of the Company’s risks.The Board of Directors provides oversight by receiving reports from management in Board meetings and conference calls, as well as through periodic management reports. These include reports on the market environment and strategic situation, customer sales results and forecasts, availability of raw materials and components, product development, liquidity, and overall financial performance and forecasts. Board members have the opportunity to provide input and direction to management on managing risks on a current basis, either directly or through the Chairman. In order to ensure that longer term risks are also considered in a timely and consistent matter, each year the full Board reviews and approves a strategic business plan that is used by management throughout the year. The Executive Committee oversees the Company’s business activities, including its management of operational risks, between meetings of the Board. The Audit Committee has responsibility for overseeing the Company’s internal financial and accounting controls. As such, the Audit Committee regularly discusses with management and the Company’s independent registered public accounting firm the Company’s major financial and controls-related risk exposures and the steps that management has taken to monitor and control such exposures. The Compensation Committee is responsible for overseeing the management of risks relating to the Company’s executive compensation plans and arrangements. The Company believes that Board leadership by an independent chairman enhances the Board’s ability to oversee the Company’s operational and financial risks. Director Compensation In recent years, non-employee directors of the Company have each been paid a retainer of $18,000 per year.The Chairman of the Board of Directors and each committee chairman received an additional $3,000 per year for their duties as such. Effective with the second half of fiscal 2010 non-employee directors are each paid a retainer of $22,000 per year. The Chairmen of the Board of Directors and the Audit Committee each receive an additional $5,000 per year for their duties as such, while the Chairmen of the Compensation Committee and the Nominating and Governance Committee each receive an additional $3,500 per year for their duties as such. Each committee member receives an additional $1,000 for his duties as such. The 2010 change was to realign Board compensation with that of companies of similar size and complexity, and to help attract new candidates when required. Consistent with past practice, the Compensation Committee granted 2,000 shares of restricted stock to each of the non-employee directors on January 26, 2010. Mr. Wang, a non-employee director, was appointed to the Board on February 17, 2010 and was granted 2,000 shares of restricted stock on May 6, 2010. Such restricted shares will fully vest the day before the 2011 annual meeting of stockholders or, if earlier, upon the recipient’s death or disability or upon a change in control of the Company. Restricted shares may not be sold, assigned, transferred, pledged or otherwise disposed of by the recipient until they vest. If the recipient’s service as a director of the Company is terminated for any reason other than the recipient’s death or disability, any unvested shares will be forfeited and returned to the Company”, unless the Committee determines otherwise in its discretion. Beginning in fiscal 2011, the Compensation Committee expects to determine the number of shares of restricted stock to grant to each non-employee director using a fixed dollar value based on the average share price over the preceding year to determine the number of shares. For fiscal 2011, each non-employee director equity grant will be determined using a fixed value of $12,000. - 11 - The following table shows compensation paid to all non-employee directors who served during fiscal 2010: Name Fees Earned or Paid in Cash Stock Awards Total($) Maarten D. Hemsley Paul B. Rosenberg(3) Marvin G. Schorr Bernard F. Start David R.A. Steadman Paul O. Stump Fred Wang Represents the aggregate grant date fair value of the restricted stock awards received by the director during fiscal 2010, determined in accordance with FASB ASC Topic 718. As of September 30, 2010, the non-employee directors held restricted stock and options as follows: Restricted Stock Outstanding Options Name # Shares # Shares # Shares Vested Maarten D. Hemsley Paul B. Rosenberg - - Marvin G. Schorr - - Bernard F. Start - - David R.A. Steadman - - Paul O. Stump - - Fred Wang - - Mr. Rosenberg is a participant in the Company’s Directors Retirement Plan, which was terminated in 1997. The change in value of his accumulated benefit under the Plan in 2010 was $3,305. Stock Ownership Policy In 2004, the Board adopted Equity Compensation Guidelines in which it established a target level of stock ownership for directors of twice the level of annual cash compensation. Grants of restricted stock will be intended in part to assist in reaching these levels of ownership over time. Shares held by members of a person’s immediate family or a trust for his or their sole benefit may be counted towards the ownership requirement. Each director is required to refrain from selling Company stock acquired as restricted stock (other than to make required tax payments related to a grant) if the value, based on current market price, of his Company stock after the sale would be below his designated ownership level. The Compensation Committee has discretion to make exceptions in extraordinary circumstances where not contrary to Company goals, such as cases of significant personal hardship. AUDIT COMMITTEE REPORT In the course of its oversight of the Company’s financial reporting process, the Audit Committee of the Board of Directors has (i) reviewed and discussed with management the Company’s audited financial statements for the fiscal year ended September 30, 2010, (ii) discussed with McGladrey, the Company’s independent auditors, the matters required to be discussed by Statement on Accounting Standard No. 61, Communication with Audit Committees, and (iii) received the written disclosures and the letter from McGladrey required by applicable requirements of the Public Company Accounting Oversight Board regarding McGladrey’s communications with the Audit Committee concerning independence, and discussed with McGladrey its independence. - 12 - Based on the foregoing review and discussions, the Committee recommended to the Board of Directors that the audited financial statements for the year ended September 30, 2010 be included in the Company’s Annual Report on Form 10-K for filing with the Securities and Exchange Commission. Members of the Audit Committee Paul B. Rosenberg, Chairman Maarten D. Hemsley David R. A. Steadman Paul O. Stump EXECUTIVE COMPENSATION Compensation Tables The following tables provide information for the last fiscal year concerning the compensation of each of the executive officers of the Company whose total compensation exceeded $100,000 in the most recent fiscal year. Fiscal 2010 Summary Compensation Table Name and Principal Position Year Salary ($)(1) Bonus Stock Awards All Other Compensation Total ($) Matthew Boyle, President and Chief Executive Officer $ $
